97 F.3d 1456
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Herbert J. BRANDENBURG, Appellant,v.UNITED STATES of America, Appellee.UNITED STATES of America, Appellee,v.Willie L. RICKS, Sr., Appellant.
Nos. 96-1727, 96-3461.
United States Court of Appeals, Eighth Circuit.
Submitted:  September 4, 1996.Filed:  September 20, 1996.

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
This is a consolidated appeal.  Herbert Brandenburg appeals the district court's1 order denying his 28 U.S.C. § 2255 motion.  He raised the following issues:  (1) denial of the right to a speedy trial;  (2) denial of due process by prosecutorial misconduct;  (3) misinterpretation of U.S.S.G. § 1B1.3(a)(1)(B);  (4) erroneous failure to apply U.S.S.G. § 3B1.2;  (5) failure to make express findings as to relevant conduct;  and (6) ineffective assistance of counsel.  We conclude the district court did not err in denying relief and that an opinion would lack precedential value.  Co-defendant Willie L. Ricks appeals the district court's2 order denying his motion to reduce his sentence.  We likewise conclude the district court did not err in finding that Ricks--by failing to provide the government with all the information he possessed--did not fulfill the requirements of 18 U.S.C. § 3553(f)(5).   See United States v. Romo, 81 F.3d 84, 86 (8th Cir.1996) (standard of review).


2
Accordingly, we affirm the judgments of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable Jimm Larry Hendren, United States District Judge for the Western District of Arkansas, adopting the report and recommendations of the Honorable Beverly R. Stites, United States Magistrate Judge for the Western District of Arkansas


2
 The Honorable Jimm Larry Hendren, United States District Judge for the Western District of Arkansas